Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/22 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, 12-19, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of managing a rental/car sharing reservation request for a vehicle that is parked at an unused parking space operated by a station manager.  The claim is reciting the receipt of a use request and determining from reservation data if the use of the vehicle can be approved.  
Using claim 19 as a representative example that is applicable to claims 1 and 10, the abstract idea is defined by the elements of:
A method of operating a vehicle rental management system, 

a vehicle rental service that incorporates unused parking spaces as stations of the vehicles; 
station managers in charge of the stations; and
 
 managing reservation data for the vehicles; 
receiving a use request transmitted by a station manager for a station manager to use a vehicle parked at a station managed by the station manager; 
determining whether a reservable time period is available during which the vehicle is not reserved by a user from the reservation data in response to the use request, 
wherein the reservable time period is equal to or shorter than a first predetermined length and equal to or longer than a second predetermined length shorter than the first predetermined length; and 
indicating permission for the station manager to use the vehicle when the determination is the reservable time period is available

The claims are reciting a business relationship between the owner of an idle parking space (a manager that manages a parking space), and an entity that is operating a car sharing service that rents cars to users.  This represents a certain method of organizing human activities that is a fundamental economic practice of authorizing the rental/sharing of a vehicle.  The claim is reciting that an unused parking space, such as a driveway of a home, can be used as a station for a rental vehicle.  The specification teaches a rental or usage agreement between the owner of the parking space and the car sharing/rental company that allows the station manager to use a vehicle if one is available.  This can also be viewed as a commercial interaction that is represented by a legal agreement (rental) regarding the usage and terms under which the owner obtains discounts (see claim 3 for example).  A person can perform the claimed steps as far as the comparison of the time periods to determine vehicle availability can be performed mentally and is still part of the process of determining if a station manager is able to use a vehicle.  Receiving a use request for a vehicle and using reservation data to determine if the use request can be granted is a method of sharing/renting a vehicles and represents a certain method of organizing human activities.  
The additional elements of the independent claims is the recitation to a plurality of vehicles, station manager terminals, a vehicle rental management apparatus that can communicate with the station terminals wirelessly via a communication network.  These elements are reciting the use of computers connected to each other by a wireless network.
For claims 1 and 10, the additional elements also includes the electronic control unit that has a microprocessor and memory, where the microprocessor is claimed as performing the steps that define the abstract idea.  
The judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the broadly recited vehicles (the items being rented) and the use of networked computers (station manager terminals, rental management apparatus, communication network) that are being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using computing devices connected by a network, all of which are recited at a high level of generality.  This can also be construed as a link to a particular technological environment, see MPEP 2106.05(h).  Managing vehicle reservations and determining if a given vehicle is available is something known to be done by people before the invention of computers so there is a direct human analog to performing the claimed steps.  The use of the control unit (microprocessor, memory) in the claim to determine the vehicle availability amounts to nothing more than an instruction to implement the abstract idea on a computer, where all of the claimed computing elements are generically recited.  The claimed plurality of vehicles is setting forth the intended use of the use request as far as the request is for usage of a vehicle (field of use limitation).  The vehicles are broadly recited such that they are generic in nature.  The vehicles are not being used by the system or method in any manner.  The vehicles are not functionally related to the claimed steps recited in the body of the claims, other than the fact that the request is to use one of the vehicles.  The vehicles are simply the items being rented.  The claiming of the plurality of vehicles does not represent a meaningful limit on the claim scope and does not provide for integration at the 2nd prong. Therefore, the above is indicative of the fact that the claim has not integrated the abstract idea into a practical application and the claims is/are found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using computing devices connected by a network, all of which are recited at a high level of generality in combination with a field of use limitation reciting the vehicles to be rented.  This does not render the claims as being eligible for the same reasons set forth for the 2nd prong.  See MPEP 2106.05(f), (h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  
	For claims 3, 8, 9, 17, 18, the claim is reciting more about the same abstract idea of claims 1 and 10.  The calculation of a rental fee and sending the fee to the station manager and further defining the claimed time periods for the vehicle reservation are limitations that are all part of the abstract idea. The microprocessor has been treated in the same manner as set forth for claims 1 and 10.  The transmission of the rental fee through the communication unit and sending the use permission data is taken as a further instruction for one to practice the invention using computers.  Before computers a rental fee would be conveyed to a potential renter via paper or via the phone or in person, as well as the authorization to use the vehicle.  The fact that the rental fee or permission to use the vehicle is conveyed to the station manager via a communication unit is simply using computers to convey the rental fee that is itself part of the abstract idea.  Nothing is claimed that provides for integration into a practical application at the 2nd prong or that amounts to significantly more at step 2B.
	For claims 4, 12, 13, the applicant is reciting calculation of a rental fee where the fee for a user is different than the fee for the claimed station manager (fee is lower for the manager).  This is a further embellishment of the same abstract idea of claims 1 and 10 and is further reciting the economic nature of the claimed judicial exception.  The microprocessor has been treated in the same manner as set forth for claims 1 and 10.  The transmission of the rental fee through the communication unit is taken as a further instruction for one to practice the invention using computers.  Before computers a rental fee would be conveyed to a potential renter via paper or via the phone or in person, as well as the authorization to use the vehicle.  The fact that the rental fee is conveyed to the station manager via a communication unit is simply using computers to convey the rental fee that is itself part of the abstract idea.  Nothing is claimed that provides for integration into a practical application at the 2nd prong or that amounts to significantly more at step 2B.
	For claims 5-7, 14-16, the claimed calculation of an incentive offered to the station manager based on a time use of the vehicle by the user and what it is based on is a further recitation to the same abstract idea of claim 1.  What is claimed reads on sharing in the profits for the use of a vehicle by a user such that the station manager receives some form of remuneration that is to be paid.  These elements are also recite more about the economic nature of the claimed judicial exception in the form of incentives (commissions, profit sharing).  The microprocessor has been treated in the same manner as set forth for claims 1 and 10. Nothing is claimed that provides for integration into a practical application at the 2nd prong or that amounts to significantly more at step 2B.
For the above reasons pending claims 1, 3-10, 12-19, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Response to arguments
The traversal of the 35 USC 101 rejection is not persuasive.  On pages 14-15 of the reply the applicant argues that the claims are not directed to an abstract idea for step 2A of the eligibility analysis.  The applicant argues that the claims are not reciting a certain method of organizing human activities because the claims are not directed to an economic concept.  The applicant then goes on to summarize the invention and discusses how it is directed to renting vehicles to station managers who request use of a vehicle, where reservation data is used to determine vehicle availability.  The applicant argues that the claims recite a new system for managing vehicles of a vehicle rental service.  The applicant is essentially arguing the act of renting vehicles and having rental fees for vehicles is not an economic practice.  This is not persuasive.   The management of vehicles that are used in a vehicle rental service is essentially the abstract idea of the claims.  The claims are directed to receiving a use request for a vehicle and determining if a vehicle is available and includes determining rental fees.  This is an economic concept that is reciting the act of renting, and represents a fundamental economic practice that is well established in our system of commerce.  The argument that the claims do not recite an abstract idea at step 2A is not persuasive.
The applicant argues that the claims provide for integration into a practical application at the 2nd prong and that the claims provide significantly more at step 2B.  The applicant argues that the practical application (or significantly more) of the claims is the fact that a station manager may request use of a vehicle that is parked at his/her parking space when the vehicle is not reserved by a user.  The applicant argues that this is advantageous because the station manager does not need to their own vehicle because they can use the rental vehicle for errands and such.  This is not persuasive and is not arguing anything about the additional elements of the claims  and how those elements provide for integration.  The applicant is arguing the advantages that the abstract idea provides to the station manager and this is not what is meant by “integration into a practical application” by the PEG at the 2nd prong.  The additional elements of the claims are what has to provide for integration into a practical application, not the perceived advantages that the invention provides to the station manager.  The advantages that the abstract idea provides is part of the abstract idea and is not something that renders the claims eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687